Exhibit 10.1

 

MAGELLAN HEALTH SERVICES, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Reference No. 2011- February 1, 2013 (Name)

 

SECTION 1.                           GRANT OF OPTION.

 

(a)                                 OPTION.  On the terms and conditions set
forth in this Agreement and each Notice of Stock Option Grant referencing this
Agreement, Magellan Health Services Inc. (the “COMPANY” as further defined
below) grants to the Optionee referred to on the signature page hereof, as of
the Date of Grant (as defined below), an option to purchase at the Exercise
Price (as defined below) the number of shares of Ordinary Common Stock, $ 0.01
par value per share, of the Company set forth in such Notice of Stock Option
Grant, subject to adjustment thereto on account of any change in respect of the
shares of Ordinary Common Stock that may be made as provided by Section 7 below
(the “OPTION SHARES”).  Each such Notice of Stock Option Grant, together with
this referenced Agreement, shall be a separate option governed by the terms of
this Agreement and any such separate option may be referred to herein as “THE
OPTION” and, as pertinent, any of multiple Notices of Stock Option Grant
referencing this Agreement may be referred to herein as “THE OPTION AWARD
NOTICE.”  The option is intended to be an Incentive Stock Option (as defined
below) or a Nonqualified Stock Option (as defined below), as provided in the
Option Award Notice.

 

(b)                                 2011 MANAGEMENT INCENTIVE PLAN AND DEFINED
TERMS.  The option is granted under and subject to the terms of the Company’s
2011 Management Incentive Plan, as amended and supplemented from time to time
(the “PLAN”), which is incorporated herein by this reference.  Certain
capitalized terms used herein are defined in Section 9 below but terms used
herein, if not defined herein, shall have the same meaning for purposes hereof
as provided by the Plan.

 

(c)                                  SCOPE OF THIS AGREEMENT.  This Agreement
shall apply both to the option and to the Option Shares acquired upon the
exercise of the option.

 

SECTION 2.                           RIGHT TO EXERCISE.

 

(a)                                 EXERCISABILITY.  Subject to the conditions
set forth in this Agreement and the Plan, all or part of the option may be
exercised to purchase Option Shares prior to expiration of the option at the
time or times, and subject to satisfaction of the conditions, set forth in the
vesting and exercise provisions of the Option Award Notice.

 

(b)                                 $100,000 LIMITATION.  If the option is
designated as an Incentive Stock Option in the Option Award Notice, then the
Optionee’s right to exercise the option shall be deferred to the extent (and
only to the extent) that the option would not be treated as an Incentive Stock
Option solely by reason of the $100,000 annual limitation under
Section 422(d) of the Code, except that the Optionee need not defer his or her
right to exercise the option if (i) the Company is subject to an Extraordinary
Business Combination Event before the Optionee’s Service terminates, (ii) the
Company, or any surviving corporation of any business combination involving the
Company or its parent (a “SURVIVING COMPANY”) does not continue the option, and
(iii) any Surviving Company does not assume the option or does not substitute an
option with substantially the same terms for the option.  The failure to defer
exercise of the option in order to comply with this $100,000 limitation as
permitted by the foregoing provisions may, however, result in the option no
longer being considered an Incentive Stock Option.  Additional limitations with
regard to Incentive Stock Options are set forth in the Plan.

 

--------------------------------------------------------------------------------


 

(c)                                      INJURIOUS CONDUCT.  Except as otherwise
specifically provided by the Option Award Notice or other Award document or by
an agreement executed by the Company with the approval of the Committee, in the
event the Optionee has engaged in Injurious Conduct as defined in, and as
determined to have occurred in accordance with, Section 12 of the Plan during
Optionee’s Service or during the year following termination of Optionee’s
Service, then (i) no option issued to Optionee under the Plan may be exercised
after such determination (even if fully vested) nor shall any other benefit of
any Award thereafter accrue to the Optionee under the Agreement or the Plan
(including by reason of the lapse of any restriction on transfer or other
restriction applicable to Option Shares that have been issued), and the Company
shall not complete the settlement of any such option (including completion of
the issuance and delivery to the Optionee of Option Shares upon a previous
exercise of the option) or the settlement of any other Award (including the
removal of any restriction on transfer or other restriction applicable to any
Option Shares that have been issued, even upon lapse of or compliance by the
Optionee with any other restrictions thereon that are otherwise applicable to
Optionee), and (ii) any such unsettled option shall be forfeited and shall
terminate and any such Option Shares subject to any such restrictions shall be
forfeited (provided, however, that the foregoing shall not excuse the Company
from settling, completing delivery of or removing any legend restricting the
transfer of (A) any Restricted Stock Award or (B) Stock Units and any related
Dividend Equivalent Rights the settlement of which have been deferred at the
election of the Optionee, if such Restricted Stock Award or Stock Units were
fully vested before the date such Injurious Conduct occurred (as so
determined)).  In addition, except as otherwise specifically provided by an
Option Award Notice or other Award document or by an agreement executed by the
Company with the approval of the Committee, in the event the Optionee has
engaged in Injurious Conduct as defined in, and as determined to have occurred
in accordance with, Section 12 of the Plan during Optionee’s Service or during
the year following termination of Optionee’s Service, any benefits realized by
Optionee as a result of any Award under the Plan at any time after such
Injurious Conduct occurred (as so determined), whether upon vesting or exercise
of an Option, lapse of restrictions on Option Shares, vesting of Restricted
Stock Awards or Stock Units or related Dividend Equivalent Rights, or the lapse
of any restrictions on Shares issued as a result thereof, or as a result of any
other settlement of an Award, shall be forfeited by Optionee and Optionee shall
pay over to the Company in cash the amount of any benefits so received by
Optionee or deliver to the Company any Shares so received by Optionee and still
owned by Optionee (provided, however, that the foregoing shall not excuse the
Company from settling, completing delivery of or removing any legend restricting
the transfer of (i) any Restricted Stock Award or (ii) Stock Units and any
related Dividend Equivalent Rights the settlement of which have been deferred at
the election of the Optionee, if such Restricted Stock Award or Stock Units were
fully vested before the date such Injurious Conduct occurred (as so
determined)).  A forfeiture of benefits as provided hereby upon the Committee
determining that Optionee has engaged in Injurious Conduct during Optionee’s
Service or during the year following termination of Optionee’s Service, shall
not relieve Optionee of any other liability he or she may have to the Company,
any Subsidiary or any Parent as a result of engaging in the Injurious Conduct.

 

(d)TRANSFER RESTRICTIONS ON OPTION SHARES.  Subject to subsection 2(c) above and
subsection 3(c) below, unless otherwise provided by the Option Award Notice,
upon the acquisition of Option Shares pursuant to the exercise of an option
after expiration of the vesting period and satisfaction of any vesting and
exercise conditions provided by the Option Award Notice, Optionee shall be free
to dispose of Option Shares so acquired in any manner and at any time.

 

SECTION 3.                           TRANSFER OF OPTION.

 

(a)                                 TRANSFERS GENERALLY PROHIBITED.  Except as
otherwise provided by the Option Award Notice or otherwise permitted by the Plan
or in the case of a transfer permitted by subsection 3(b) below, the option
shall be exercisable only during the Optionee’s lifetime and only by the
Optionee.  Except as otherwise provided in subsection 3(b) below, the option and
the rights and privileges conferred by the option shall not be sold or otherwise
Transferred.

 

(b)                                 CERTAIN TRANSFERS PERMITTED. 
Notwithstanding the foregoing provisions of this Section 3, this option may be
Transferred (i) in the event of the Optionee’s death, by will

 

2

--------------------------------------------------------------------------------


 

or the laws of descent and distribution or by a written beneficiary designation
accepted by the Company, (ii) by operation of law in connection with a merger,
consolidation, recapitalization, reclassification or exchange of Shares,
reorganization or similar transaction involving the Company and affecting the
Shares generally or (iii) with the approval of the Committee, to a member of
Optionee’s family, or a trust primarily for the benefit of Optionee and/or one
or more members of Optionee’s family, or to a corporation, partnership or other
entity primarily for the benefit of Optionee and/or one or more such family
members and/or trusts or (iv) with the approval of the Committee, in another
estate or personal financial planning transaction; provided, however, that in
any such case the option so Transferred shall remain subject in the hands of the
Transferee to the restrictions on Transfer provided hereby and all other terms
hereof, including the terms of subsection 2(c) above.

 

FIDUCIARY, SECURITIES LAW AND OFFICER RESTRICTIONS.  As a employee, officer
and/or director of the Company, Optionee may be subject to restrictions on his
or her ability to sell or otherwise Transfer Option Shares by reason of being a
fiduciary for the Company or by reason of federal or state securities laws
and/or the policies regarding transactions in securities of the Company from
time to time adopted by the Company and applicable to Optionee in connection
therewith.  Nothing contained herein shall relieve Optionee of any restriction
on sale or other Transfer of Option Shares provided thereby and any other
restrictions of sale or other Transfer of Option Shares provided herein
(including in an Option Award Agreement or in the Plan) shall be in addition to
and not in lieu of any other restrictions provided thereby. .  Pursuant to the
Company’s Equity Ownership Policy currently in effect and as may be amended from
time to time (the “Equity Ownership Policy”) certain officers of the Company are
currently, or may in the future be, subject to restrictions on sales or
transfers of Option Shares and other equity rights issued by the Company.  If
Grantee is at any time subject to such Equity Ownership Policy, sale or transfer
of Grantees’ Option Shares shall be restricted as provided in such Equity
Ownership Policy.

 

(c)

 

SECTION 4.                           EXERCISE PROCEDURES.

 

(a)                                 NOTICE OF EXERCISE.  The Optionee (or the
Optionee’s personal representative or permitted Transferee) may exercise the
option by giving written notice to the Company specifying the election to
exercise the option, the number of Option Shares for which it is being exercised
and the form of payment.  Exhibit A is an example of a “Notice of Exercise.” 
The Notice of Exercise shall be signed by the person exercising the option.  In
the event that the option is being exercised by the Optionee’s personal
representative or permitted Transferee, the notice shall be accompanied by proof
(satisfactory to the Company) of the representative’s right to exercise the
option.  The Optionee or the Optionee’s representative or permitted Transferee
shall deliver to the Company, at the time of giving the notice, payment in a
form permissible under Section 5 below for the full amount of the Purchase
Price.

 

(b)                                 ISSUANCE OF COMMON STOCK.  Subject to
subsection 2(c) above and subsection 4(d) below, after receiving a proper notice
of exercise and payment for the Option Shares for which the option was
exercised, the Company shall cause to be issued a certificate or certificates
for the Option Shares as to which this option has been exercised, registered in
the name of the person exercising the option (or, at the direction of the
Optionee, in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship or as tenants in the
entirety).

 

(c)                                  WITHHOLDING REQUIREMENTS.  The Company may
withhold any tax (or other governmental obligation) as a result of the exercise
of the option, as a condition to the exercise of the option, and the Optionee
shall make arrangements satisfactory to the Company to enable it to satisfy all
such withholding requirements.  The Optionee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Option Shares
purchased by exercising of the option.

 

(d)                                 SECURITIES LAW RESTRICTIONS ON EXERCISE. 
Unless a registration statement under the Securities Act permitting the sale and
delivery of Option Shares upon exercise of the

 

3

--------------------------------------------------------------------------------


 

option is in effect at the date of exercise, the Company shall not be required
to issue Option Shares upon such exercise, except as otherwise provided in this
subsection.  The Company shall use its commercially reasonable efforts to
register under the Securities Act sufficient Option Shares to permit the sale
and delivery to Optionee of all Option Shares that may be acquired by Optionee
upon the exercise of the option; provided, however, that the Company shall only
be so required to register the Option Shares on Form S-8 under the Securities
Act (or any successor form).  Notwithstanding the foregoing, the Company shall,
if Optionee has given the Company at least 90 days’ notice requesting the
Company to register the Option Shares that may then be acquired by Optionee upon
exercise of the option in accordance with the foregoing provisions of this
subsection and the Company has failed to do so, issue Option Shares to Optionee
upon exercise of the option without registration thereof under the Securities
Act if (i) Optionee represents, effective on the date of such issuance, in
writing in a form acceptable to the Company (A) that such Option Shares are
being acquired for investment and not with a present view to distribution,
(B) Optionee understands that the Option Shares have not been registered under
the Securities Act and cannot be sold or otherwise Transferred unless a
registration statement under the Securities Act is in effect with respect
thereto or the Company has received an opinion of counsel, satisfactory to it,
to the effect that such registration is not required, (C) that Optionee has,
alone or together with any qualified advisor, such knowledge and experience in
financial and business matters as is necessary to evaluate the risks of an
investment in the Option Shares, is purchasing the Option Shares based on an
independent evaluation of the long-term prospects of an investment in the Option
Shares and has been furnished with such financial and other information
regarding the Company as the Optionee has requested for purposes of making such
evaluation , and (D) Optionee is able to bear the economic risk of an investment
in the Option Shares subject to such restrictions on Transfer and (ii) if the
Company determines that under the circumstances issuing the Option Shares
pursuant to such exercise of the option is lawful; provided, however, that the
Company may require, as a condition of such issuance of Option Shares, that
Optionee execute and deliver to it such other certificates, agreements and other
instruments as in the judgment of the Company, upon advice of counsel, are
necessary or appropriate to assure that the Option Shares are issued to Optionee
in accordance with the Securities Act and any other applicable securities law
and may require that any certificates representing Option Shares so issued bear
any restrictive legend appropriate for such purpose.  In addition, even if a
registration statement under the Securities Act permitting the sale and delivery
of Option Shares upon exercise of the option is in effect at the date of
exercise, the Company may suspend the issuance of Option Shares pursuant to the
exercise of all options issued under the Plan for such period of time as in the
judgment of the Company, upon advice of counsel, is necessary in order for the
Company to come into compliance with all the reporting requirements applicable
to the Company pursuant to Section 13(a) of the Exchange Act or to otherwise
avoid in connection with the issuance of the Option Shares under such
registration statement a violation of Sections 10, 11 or 12 of the Securities
Act.  If the Company suspends the issuance of Option Shares pursuant to the
exercise of options issued under the Plan, the Company shall give prompt written
notice thereof to the Optionee (but the failure of the Company to give such
notice shall not prevent the Company from suspending the issuance of Option
Shares as permitted hereby) and, at such time as such period of suspension ends,
shall give prompt written notice thereof to Optionee.

 

SECTION 5.                           PAYMENT FOR OPTION SHARES.

 

(a)                                 CASH OR CHECK.  All or part of the Purchase
Price may be paid in cash or by good check.

 

(b)                                 ALTERNATIVE METHODS OF PAYMENT.  Subject to
any provision pertaining thereto in the Option Award Agreement, at the sole
discretion of the Committee, all or any part of the Purchase Price and any
applicable withholding requirements may be paid by one or more of the following
alternative methods:

 

(i)                                     Surrender of Stock.  Payment may be made
by surrendering ownership of Shares that are already owned by the Optionee free
and clear of any restriction or limitation, unless the Company specifically
agrees to accept such Shares subject to a

 

4

--------------------------------------------------------------------------------


 

restriction or limitation.  In such cases, such Shares shall be surrendered to
the Company in good form for transfer and shall be valued at their Fair Market
Value on the date of exercise of the option.  Without the specific approval of
the Committee, the Optionee shall not be permitted to surrender ownership of
Shares in payment of the Purchase Price (or withholding) if such action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to the option for financial reporting purposes that
otherwise would not have occurred.

 

(ii)                                  Net Exercise.  Payment may be made in the
case of Nonqualified Stock Options by reducing the number of Option Shares
otherwise deliverable upon the exercise of the option by the number of Shares
having a Fair Market Value equal to the amount of the Purchase Price and the
withholding required to be made by the Company in connection with such exercise
of the option.

 

(iii)                               Exercise/Sale.  Payment may be made by the
delivery (on a form prescribed by the Company) of an irrevocable direction
(A) to a securities broker approved by the Company to sell Option Shares (or
other Shares owned by Optionee) and to deliver all or part of the sales proceeds
to the Company or (B) to pledge Option Shares (and/or other Shares owned by
Optionee) to a securities broker or lender approved by the Company as security
for a loan, and to deliver all or part of the loan proceeds to the Company.

 

Should the Committee exercise its discretion to permit the Optionee to exercise
the option in whole or in part in accordance with subsection 5(b) above, it
shall have no obligation to permit such alternative exercise with respect to the
remainder of the option or with respect to any other option to purchase Shares
held by the Optionee.

 

SECTION 6.                           TERM AND EXPIRATION.

 

(a)                                 BASIC TERM.  Subject to earlier termination
in accordance with subsection 6(b) below, the exercise period of this option
shall expire ten (10) years after the date it is granted.

 

(b)                                 TERMINATION OF SERVICE.  If the Optionee’s
Service terminates, then the exercise period for this option shall expire
(except as otherwise set forth in the Option Award Notice) on the earliest of
the following occasions (or such later date as the Committee in a specific
instance may determine), but in no event after the expiration of the ten year
period referred to in subsection 6(a) above:

 

(i)                                     the date six (6) months after the
termination of the Optionee’s Service for any reason other than death, normal
retirement or Disability;

 

(ii)                                  the date twelve (12) months after the
termination of the Optionee’s Service by reason of Disability or retirement at
or after the normal date for retirement under any retirement plan of the Company
in which Optionee participates or as otherwise determined pursuant to any then
current formal retirement policy of the Company; or

 

(iii)                               the date twelve (12) months after the
Optionee’s death.

 

The Optionee (or in the case of the Optionee’s death or disability, the
Optionee’s personal representative) may exercise all or part of the option at
any time before its expiration under the preceding provisions of this Section 6,
but only to the extent that the option had become exercisable for Option Shares
on or before the date the Optionee’s Service terminates.  When the Optionee’s
Service terminates, this option shall expire immediately with respect to the
number of Option Shares of for which this option is not yet become exercisable.

 

5

--------------------------------------------------------------------------------


 

(c)                                  NOTICE CONCERNING INCENTIVE STOCK OPTION
TREATMENT.  If this option is designated as an Incentive Stock Option in the
Option Award Notice, it ceases to qualify for favorable tax treatment as an
Incentive Stock Option to the extent it is exercised (i) more than three
(3) months after the date the Optionee ceases to be an Employee for any reason
other than death or permanent and total disability (as defined in
Section 22(e)(3) of the Code), (ii) more than twelve (12) months after the date
the Optionee ceases to be an Employee by reason of such permanent and total
disability or (iii) after the Optionee has been on a leave of absence for more
than ninety (90) days, unless the Optionee’s reemployment rights are guaranteed
by statute or by contract.

 

SECTION 7.                           ADJUSTMENT OF SHARES.

 

(a)                                 ADJUSTMENT GENERALLY.  If while the option
remains in effect there shall be any change in the outstanding Shares of the
class which may be purchased upon exercise of the option, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, combination of shares, exchange of shares for other
securities or other like change in the outstanding Shares, or any spin-off,
split-off, dividend in kind or other extraordinary dividend or other
distribution in respect of such outstanding Shares or other extraordinary change
in the capital structure of the Company, an adjustment shall be made to the
terms of the option so that the option shall thereafter be exercisable,
otherwise on the same terms and conditions as provided by the Option Award
Notice, this Agreement and the Plan, for such securities, cash and/or other
property as would have been received in respect of the Shares that would have
been issued upon exercise of the option had the option been exercised in full
immediately prior to such change or distribution (whether or not the option was
then exercisable in full) or, if and to the extent the Committee determines that
so adjusting the consideration to be received upon exercise of the option, in
whole or in part, is not practicable, the Committee shall equitably modify the
consideration to be received in respect of the exercise of the option or the
Exercise Price or other pertinent terms and conditions of the option as provided
by subsection 7(b) below.  Such an adjustment shall be made successively each
time any such change in the outstanding Shares of the class which may be
purchased upon exercise of the option or extraordinary distribution in respect
of such outstanding Shares or extraordinary change in the capital structure of
the Company shall occur.

 

(b)                                 MODIFICATION OF OPTION.  In the event any
change in the outstanding Shares of the class which may be purchased upon
exercise of the option or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company described in subsection 7(a) above occurs, or in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, Optionee as a participant in the Plan or which otherwise warrants
equitable adjustment to the terms and conditions of the option because such
event or circumstances interferes with the intended operation of the Plan
(including the intended tax consequences of Awards) occurs, then the Committee
may, and shall where required by subsection 7(a) above, adjust the number and
kind of Shares and/or other securities and/or cash or other property that may be
issued or delivered upon the exercise of the option and/or adjust the Exercise
Price and/or other terms and conditions of the option as the Committee in its
discretion determines to be equitable in order to prevent dilution or
enlargement of the Optionee’s rights in respect of the option as such existed
before such event.  Appropriate adjustments may likewise be made by the
Committee in other terms and conditions of the option to reflect equitably such
changes in circumstances, including modifications of performance targets and
changes in the length of performance periods relating to the vesting of the
option or any restrictions on Option Shares.  Notwithstanding the foregoing,
(i) each such adjustment with respect to an Incentive Stock Option shall comply
with the rules of Section 424(a) of the Code, (ii) in no event shall any
adjustment be made which would render any Incentive Stock Option granted
hereunder other than an “incentive stock option” for purposes of Section 422 of
the Code without the consent of the Optionee and (iii) no adjustment shall be
made which is prohibited by Section 13 of the Plan.

 

(c)                                  MODIFICATIONS TO COMPLY WITH SECTION 409A.
 To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of Code and Department

 

6

--------------------------------------------------------------------------------


 

of Treasury regulations and other interpretive guidance issued there under,
including without limitation any such regulations or guidance that may be issued
after the Date of Grant.  Without limiting the authority of the Committee under
subsection 7(b) above to make modifications to the option by reason of changes
in law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Optionee as a
participant in the Plan or which otherwise warrants equitable adjustment to the
terms and conditions of the option because such event interferes with the
operation of the Plan, and notwithstanding any provision of the Agreement to the
contrary, in the event that the Committee or an authorized officer of the
Company determines that any amounts will be immediately taxable to the
Participant under Section 409A of the Code and related Department of Treasury
guidance (or subject the Optionee to a penalty tax) in connection with the grant
or vesting of the option or any other provision of the Option Award Notice or
this Agreement or the Plan, the Company may (a) adopt such amendments to the
option, including amendments to this Agreement (having prospective or
retroactive effect), that the Committee or authorized officer determines to be
necessary or appropriate to preserve the intended tax treatment of the option
and/or (b) take such other actions as the Committee or authorized officer
determines to be necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance, including
such Department of Treasury guidance and other interpretive materials as may be
issued after the Date of Grant, to the extent permitted under Section 409A and
regulations and guidance thereunder.. Adjustments to the Option under this
Section 7 shall be authorized and made only to the extent such adjustment does
not cause the Option to fail to qualify for the exemption under Treasury
Regulation § 1.409A-1(b)(5) for stock rights not providing for the deferral of
compensation.

 

SECTION 8.                           MISCELLANEOUS PROVISIONS.

 

(a)                                 RIGHTS AS A SHAREHOLDER.  Neither the
Optionee nor the Optionee’s personal representative or permitted Transferee
shall have any rights as a shareholder with respect to any Option Shares until
the Optionee or his or her personal representative or permitted Transferee
becomes entitled to receive such Option Shares by (i) filing a notice of
exercise and (ii) paying the Purchase Price as provided by this Agreement, and
any such right shall also be subject to subsections 2(c) and 4(d) above.

 

(b)                                 TENURE.  Nothing in the Option Award Notice,
this Agreement or the Plan shall confer upon the Optionee any right to continue
in the Company’s Service for any period of specific duration or interfere with
or otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Optionee) or of the Optionee, which rights
are hereby expressly reserved by each, to terminate his or her Service at any
time and for any reason, with or without cause.

 

(c)                                  NOTIFICATION.  Any notification required by
the terms of this Agreement shall be given in writing and shall be deemed
effective upon personal delivery to the President, Treasurer, General Counsel,
Secretary or any Assistant Secretary of the Company or five Business Days upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid addressed to the Company.  A notice shall be
addressed to the Company at its principal executive office, marked to the
attention of the Corporate Secretary, and to the Optionee at the address that he
or she most recently provided to the Company.

 

(d)                                 ENTIRE AGREEMENT.  This Agreement, any
related Option Award Notice and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof and supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof; it being
understood, however, that, if this Agreement is being entered into by the
Company in the performance of obligations under an employment agreement between
the Company and Optionee, the Company and Optionee shall also have those
separate obligations, if any, relating to the granting of options provided
thereby.

 

(e)                                  WAIVER.  No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

7

--------------------------------------------------------------------------------


 

(f)                                   SUCCESSORS AND ASSIGNS.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and upon the Optionee, the Optionee’s personal
representatives, heirs, legatees and other permitted Transferees, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

 

(g)                                  CHOICE OF LAW.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, as such laws are applied to contracts entered into and performed in
such State.

 

SECTION 9.                           DEFINITIONS.

 

(a)                                 “AGREEMENT” shall mean this Stock Option
Agreement.

 

(b)                                 “BOARD OF DIRECTORS” shall mean the Board of
Directors of the Company, as constituted from time to time.

 

(c)                                  “CODE” shall mean the Internal Revenue Code
of 1986, as amended and as the same may be amended from time to time, and the
regulations promulgated there under.

 

(d)                                 “COMMITTEE” shall mean the committee of the
Board of Directors described in Section 2 of the Plan and (without limitation of
the Committee’s authority to otherwise delegate any of its powers or
responsibilities as permitted by law) shall include any officer of the Company
to whom such committee has specifically delegated by resolution adopted by the
Committee authority to approve payment for Option Shares by an alternative
method of payment referred to in subsection 5(b) above.

 

(e)                                  “COMPANY” shall mean Magellan Health
Services, Inc, a Delaware corporation and any successor thereto.

 

(f)                                   “DATE OF GRANT” in respect of an option
shall mean, unless otherwise approved by the Board of Directors or the
Committee, (i) the date on which the Board of Directors or the Committee
resolved to grant the option to Optionee or (ii) either (A) the date on which
the Board of Directors or the Committee resolved to authorize the grant of the
option to Optionee, as part of grants of options to be made to Employees to be
selected by an authorized officer of the Company pursuant to authority delegated
by the Board or Committee, if such date was set as the date of grant by the
Board of Directors or Committee in providing such authorization or (B) the date
on which an authorized officer of the Company determined, as evidenced by a
writing, to grant the option to Optionee pursuant to authority delegated to such
officer as permitted by applicable law by a resolution adopted by the Board of
Directors or the Committee, where such authorizing resolution did not itself
provide that the date of authorization should be the date of grant (which date
determined by such officer shall in no event be earlier than the date of such
authorizing resolution of the Board of Directors or the Committee) and
(iii) such later date, after the resolution of the Board of Directors or
Committee referred to in clauses (i) or (ii)(A) of this sentence or the
determination of the officer referred to in clause (ii)(B) of this sentence), on
which Optionee’s Service commenced.

 

(g)                                  “DISABILITY” shall mean that the Optionee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment as determined by the
Committee in its sole discretion.

 

(h)                                 “EMPLOYEE” shall mean any individual who is
a common-law employee of the Company, a Parent or a Subsidiary.

 

8

--------------------------------------------------------------------------------


 

(i)                                     “EXCHANGE ACT” shall mean the Securities
Exchange Act of 1934, as amended and as the same may be amended from time to
time, and any successor statute, and the rules and regulations promulgated there
under.

 

(i)                                     “EXERCISE PRICE” shall mean the amount
for which one Option Share may be purchased upon exercise of the option, as
specified in the Option Award Notice.

 

(j)                                    “EXTRAORDINARY BUSINESS COMBINATION
EVENT” shall be deemed to have occurred upon any of the following events:

 

(i)            any person (as such term is used in Section 13(d) of the Exchange
Act) becomes the “beneficial owner” (as determined pursuant to Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power in the
election of directors of the Company’s then outstanding securities, except that,
in the case of a person who beneficially owned 50% of such combined voting power
on the date of the Option Award Notice, such person become the beneficial owner
(as so defined) of securities of the Company representing sixty percent (60%) of
more of such combined voting power; or

 

(ii)           during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the members of the Board of Directors and
any new director, whose election to the Board of Directors or nomination for
election to the Board of Directors by the Company’s stockholders was approved by
a vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors; or

 

(iii)          the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

 

(iv)          the stockholders of the Company approve and effect a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

 

(k)                                 “FAIR MARKET VALUE” of a Share as of any day
shall mean the closing price of the Shares on such day (or on the last preceding
trading date if the Shares were not traded on such day) if the Shares are
readily tradable on a national securities exchange or the NASDAQ Stock Market
(or other established market system involving current interdealer quotations),
and, if the Shares are not readily tradable, “Fair Market Value” shall mean the
amount determined in good faith by the Committee (or in accordance with
procedures approved by the Committee) as the fair market value of the Shares,
which determination shall be final and binding on all persons.

 

(l)                                     “INCENTIVE STOCK OPTION” shall mean an
employee incentive stock option described in Section 422(b) of the Code.

 

(m)                             “NONQUALIFIED STOCK OPTION” shall mean a stock
option not described in Sections 422(b) or 423(b) of the Code.

 

9

--------------------------------------------------------------------------------


 

(n)                                 “OPTION AWARD NOTICE” shall have the meaning
provided by Section 1 of this Agreement.

 

(o)                                 “OPTIONEE” shall mean the person signing
this Agreement as such.

 

(p)                                 “PARENT” shall mean a “parent corporation”
as defined in Section 424(e) of the Code.

 

(q)                                 “PLAN” shall mean the Magellan Health
Services, Inc. 2011 Management Incentive Plan.

 

(r)                                    “PURCHASE PRICE” shall mean the Exercise
Price multiplied by the number of Option Shares with respect to which this
option is being exercised.

 

(s)                                   “SECURITIES ACT” shall mean the Securities
Act of 1933, as amended and as the same may be amended from time to time, and
any successor statute, and the rules and regulations promulgated there under.

 

(t)                                    “SERVICE” shall mean service as an
Employee.  For any purpose under this Agreement, Service shall be deemed to
continue while the Optionee is on a bona fide leave of absence, if such leave
was approved by the Company in writing or if continued crediting of Service for
such purpose is expressly permitted by the terms of such leave or required by
applicable law (as determined by the Company).

 

(u)                                 “SHARE” shall mean a share of Ordinary
Common Stock of the Company, as the same may generally be exchanged for or
changed into any other share of capital stock or other security of the Company
or any other company in connection with a transaction referred to in subsection
7(a) above (and in the event of any such exchange or change, any security
resulting from any such successive exchange or change).

 

(v)                                 “TRANSFER” shall mean, with respect to the
option or Option Share, any sale, assignment, transfer, alienation, conveyance,
gift, bequest by will or under intestacy laws, pledge, lien encumbrance or other
disposition, with or without consideration, of all or part of such Share, or of
any beneficial interest therein, now or hereafter owned by the Optionee,
including by execution, attachment, levy or similar process.

 

(w)                               “SUBSIDIARY” shall mean a “subsidiary
corporation” as defined in Section 424(f) of the Code.

 

10

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Optionee named below have executed this Agreement as of the date
first above written.

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

 

Address for Notice:

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SAMPLE NOTICE OF EXERCISE

 

Magellan Health Services, Inc.

[ADDRESS]

Attn:  Corporate Secretary

 

Re: Exercise of Option, Option Award Notice Reference No.         .

 

I hereby exercise my stock option identified above granted under the Magellan
Health Services, Inc. 2011 Management Incentive Plan (the “Plan”) and notify you
of my desire to purchase the Option Shares of that have been offered pursuant to
the Plan and related Option Agreement as described below.

 

Except as otherwise agreed with the Company as provided by the Option
Agreement, I shall pay for the Option Shares by delivery of a check payable to
Magellan Health Services, Inc. (the “Company”) in the amount described below in
full payment for such Option Shares plus all amounts required to be withheld by
the Company under state, federal or local law as a result of such exercise or
shall provide such documentation as is satisfactory to the Company demonstrating
that I am exempt from any withholding requirement.

 

This notice of exercise is delivered this        day of
                            , 20    .

 

No. of Option Shares
to be Acquired

 

Type of Option

 

Exercise Price

 

Total

 

 

 

Nonqualified Stock Option

 

 

 

 

 

 

 

Incentive Stock Option

 

 

 

 

 

Estimated Withholding

 

Nonqualified only

 

 

 

 

 

 

 

 

 

Amount Paid

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

Signature of Optionee

 

 

 

 

 

Optionee’s Name and Mailing Address:

 

 

 

 

 

Optionee’s Social Security Number:

 

 

 

12

--------------------------------------------------------------------------------